Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed May 17, 2021, with respect to the rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. (pre-AIA ) second paragraph as being indefinite have been fully considered and are accepted.  The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. (pre-AIA ) second paragraph has been withdrawn in view of the amendment and remark presented by the Applicant(s). Claims 1-15 are now pending in the application. 
Allowance
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance:
In reference to claim 1: the instant claim is allowed because the closest prior art, Bonner et al. (U.S. PAP 2015/0144778, hereon Bonner) fails to anticipate or render 
In reference to claims 14 and 15: the instant claims are directed to a method and a computer program product and include similar allowable subject matter as claim 1 of the instant application. 
The remaining claims 2-13 depend on claim 1 and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ELIAS DESTA/
Primary Examiner, Art Unit 2857